Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the term “its” as recited in line 23 renders the claim(s) indefinite because it is unclear as to which structural element or limitation the term is referring.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).  Structural elements and limitations should always be referred to by name.  For purposes of examination, the aforementioned limitation (“its surface”) has been interpreted as “a surface of the pointed end”, as best understood by Examiner.
Regarding claim 1, the use of the term “its” as recited in line 24 renders the claim(s) indefinite because it is unclear as to which structural element or limitation the term is referring.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).  Structural elements and limitations should always be referred to by name.  For purposes of examination, the aforementioned limitation (“its surface”) has been interpreted as “a surface of the corresponding sleeve”, as best understood by Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2005/0200127) in view of Eriksen et al. (US 6,224,112).
Regarding claim 1, Johnson discloses a drill pipe forming an element of a drill string for the near-surface drilling of a borehole for laying of cables or lines, wherein the borehole is gradually created by a drilling device comprising a drilling tool for loosening the ground when the drill string is advanced, the drill pipe comprising: at each end of the drill pipe (production tubing section 314) at least one connection section (pin end, box end) for detachably connecting the drill pipe to a further element (production tubing section 332) of a drill string in a tensile-resistant manner; at least one element (threads) for producing a tensile-resistant connection to a corresponding element of an advancing device for at least one of advancing the drill pipe into or retracting the drill pipe from the borehole; an outer wall (body 312) of the drill pipe made in one piece; at least one conduit section (transport tube section 318) arranged in one of the outer wall or in an inner space of the drill pipe and extending in parallel along the outer wall wherein the at least one conduit section has at each end of the conduit section a connection element (sleeve 322) for producing a connection between conduit sections of interconnected drill pipes or elements of the drill string; a first connection section (pin end) at one end and a corresponding second connection section (box end) at an opposite end wherein: a connection by the respective connection sections of the drill pipe to another element of the drill string is by one of a positive-locking or non-positive-locking connection; the first connection section and the second corresponding connection section form a tensile-resistant plug-in sleeve connection; and one of the first or second connection section has a pointed end (end 316) and the other of the first or second connection section is a corresponding sleeve (body 330) (Figs. 10 - 12; paragraphs 0059 - 0064).  Johnson fails to disclose the pointed end having at least one indentation in its surface and the corresponding sleeve having at least one corresponding indentation in the its surface, wherein the corresponding indentations form a groove in an assembled state in which at least one shearing element is inserted to produce the tensile-resistant supporting connection.  Eriksen teaches a male end (portion of casing 73 that is inserted into casing 74; Fig. 3) having at least one indentation (unlabeled indentation in which the narrow diameter portion of shear screw 40/50/80 is positioned) in its surface and the corresponding sleeve (casing 74) having at least one corresponding indentation (channel 42 through outer casing 30) in which the wide diameter portion of shear screw 40/50/80 is positioned) in the its surface, wherein the corresponding indentations form a groove in an assembled state in which at least one shearing element (shear screw 40/shear screw 50/shear screw 80) is inserted to produce the tensile-resistant supporting connection (Figs. 2, 3, and 4A; col. 2, lines 45 - 51; col. 3, lines 27 - 36).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Johnson with the at least one indentation in the male end of the drill pipe, the at least one indentation in the female end of the drill pipe, and the shear screw as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment to an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Regarding claim 3, Johnson fails to disclose the at least one element for producing a tensile-resistant connection is an indentation in the outer wall of the drill pipe.  Erikson teaches the at least one element for producing a tensile-resistant connection is an indentation (42) in the outer wall of the drill pipe (20) (Fig. 2; Examiner notes that the outer casing as shown in Fig. 2 is mislabeled using reference character “20”).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Johnson with the at the at least one indentation in the outer wall of the drill pipe, and the shear screw as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment to an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Regarding claim 4, Johnson fails to disclose the indentation in the outer wall of the drill pipe can be provided with a covering.  Erikson teaches the indentation (42) in the outer wall of the drill pipe (20) can be provided with a covering (the indentation as taught by Erikson is capable of being provided with a covering, thereby reading on the claim limitation) (Fig. 2; Examiner notes that the outer casing as shown in Fig. 2 is mislabeled using reference character “20”).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Johnson with the at the at least one indentation in the outer wall of the drill pipe, and the shear screw as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment to an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Regarding claim 5, Johnson fails to disclose an element for producing a tensile-resistant connection with the corresponding element of the advancing device is an element of a tensile plug-in sleeve connection.  Erikson teaches an element for producing a tensile-resistant connection (shear screw 80) with the corresponding element of the advancing device is an element of a tensile plug-in sleeve connection (lower end of casing 73 is plugged into the box portion of casing 74 in a tensile resistant connection) (Fig. 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Johnson with the tensile resistant plug-in sleeve connection as taught by Erikson to increase the tensile strength of the connection between an end of one drill pipe segment to an end of an adjacent drill pipe segment while defining a maximum amount of tensile force that the connection can withstand.
Regarding claim 6, Johnson further discloses the drill pipe (314) has essentially a same diameter as a diameter of the drilling device (332) (Figs. 10 - 12).
Regarding claim 7, Johnson in view of Erikson discloses all of the claim limitations except the near-surface laying is at a depth of at least one of less than 10m, or 2 to 6m.  Examiner takes the position that the depth to which the drill string is laid lacks criticality in the claims and is a design consideration within the skill of the art based upon environmental conditions, such as soil and air temperature, or obstructions within the ground.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 - 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/9/2022